         Case 1:19-cv-00079-CRC Document 4 Filed 01/16/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ATLAS BREW WORKS, LLC,                     )
                                           )
               Plaintiff,                  )
                                           )
               vs.                         )               Civil Action No. 19-0079 (CRC)
                                           )
MATTHEW G. WHITAKER, in his official       )
capacity as Acting Attorney General of the )
United States,                             )
                                           )
               Defendant.                  )
_________________________________________ )

                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Jason T. Cohen as counsel of record for Defendant in the above-captioned case.

Dated: January 16, 2019                     Respectfully submitted,

                                            JESSIE K. LIU, D.C. Bar #472845
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                     By:     /s/ Jason T. Cohen
                                            JASON T. COHEN, ME Bar #004465
                                            Assistant United States Attorney
                                            Civil Division
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 252-2523
                                            Fax: (202) 252-2599
                                            Email: jason.cohen@usdoj.gov
